


Exhibit 10.1




WAIVER AND CONSENT




This WAIVER AND CONSENT (this "Waiver and Consent"), dated as of the 31st day of
July, 2009, is entered into by and among Stephen A. Wynn ("Wynn"), an
individual, Baron Investment Funds Trust (formerly known as Baron Asset Fund)
("Baron"), a Massachusetts business trust, and Aruze USA, Inc., a Nevada
corporation ("Aruze").


Reference is made to that certain Stockholders Agreement, entered into as of
April 11, 2002, among Wynn, Aruze and Baron, as amended by that certain
Amendment to Stockholders Agreement, entered into as of November 8, 2006,
between Wynn and Aruze (as amended, the "Stockholders Agreement").  Capitalized
terms not otherwise defined herein shall have respective meanings ascribed to
such terms in the Stockholders Agreement.


RECITALS


WHEREAS, certain grantor retained annuity trusts (collectively, the "GRATs")
previously created by Wynn, in their capacity as Permitted Transferees of Wynn,
hold, in the aggregate, 395,805 Shares subject to the Stockholders Agreement
(the "GRAT Shares");


WHEREAS, the GRATs desire to Transfer the GRAT Shares pursuant to an exemption
from the registration requirements under the Securities Act of 1933, as amended
(the "Securities Act");


WHEREAS, the Stockholders Agreement contains certain restrictions on and
conditions to the Transfer of the GRAT Shares, including, but not limited to,
certain consent rights, rights of first refusal and tag-along rights;


WHEREAS, in addition to the rights described in the prior recital, the
Stockholders Agreement provides certain rights in favor of Baron, including, but
not limited to, certain rights of first refusal, tag-along rights, rights with
respect to Upstream Transfers, rights triggered by the institution of a
Bankruptcy, preemptive rights and rights as the beneficiary of a non-competition
agreement (all of Baron's rights under the Stockholders Agreement, collectively,
the "Baron Rights");


WHEREAS, Aruze and Baron each desire to consent to the Transfer of the GRAT
Shares for all purposes under the Stockholders Agreement and to waive any rights
such party may have in connection with a Transfer of the GRAT Shares for all
purposes under the Stockholders Agreement;


WHEREAS, Baron further desires to waive the Baron Rights;


WHEREAS, Section 9 of the Stockholders Agreement provides for a right of first
refusal
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
in favor of the non-transferring Stockholders in the event any Stockholder
wishes to Transfer any or all of its Shares to any Person other than a Permitted
Transferee and who receives a bona fide offer from any Person who is not a
Prohibited Transferee for the purchase of all or any portion of such
Stockholder's Shares; and


WHEREAS, Wynn and Aruze each desire to waive their right of first refusal in
connection with any Transfer or proposed Transfer by Baron of Shares.


AGREEMENT


NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:


1.           Waivers and Consents.


(a)  Each of Baron and Aruze hereby consents to the Transfer of the GRAT Shares
for all purposes under the Stockholders Agreement and does hereby waive any
rights such party may have in connection with a Transfer of the GRAT Shares for
all purposes under the Stockholders Agreement.


(b)  Baron hereby waives the Baron Rights.


(c)  Each of Wynn and Aruze hereby waives the right of first refusal in
connection with a Transfer or proposed Transfer of Shares by Baron; provided,
however, that such Transfer or proposed Transfer must be pursuant to open market
transactions made in compliance with a valid exemption under the Securities Act.


2.           Transferee Not Bound.  The transferee of the GRAT Shares and any
Shares transferred by Baron pursuant to the foregoing clause 1(c) shall not be
bound by the terms of the Stockholders Agreement.


3.           Limited Scope.  The waivers and consents set forth herein are
limited as written and shall not be deemed to be a waiver of or consent to, or
modification of in any respect, any other term or condition in the Stockholders
Agreement.  Except as expressly waived hereby, all of the terms and provisions
of the Stockholders Agreement are and shall remain in full force and effect.


4.           Authorization.  This Waiver and Consent has been duly authorized
and executed by each of Wynn, Aruze and Baron and is a valid and binding waiver
and consent of each such party, enforceable against each such party in
accordance with its terms.


[Signatures continued on following page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Waiver and Consent has been duly executed and delivered
by Wynn and a duly authorized officer of Aruze and Baron on the day and year
first written above.





     
_/s/ Stephen A. Wynn___________
 
Name:  Stephen A. Wynn
                 
ARUZE USA, INC.
             
_/s/ Kazuo Okada______________
 
Name:  Kazuo Okada
 
Title:     President
                 
BARON INVESTMENT FUNDS
 
TRUST (FORMERLY KNOWN
 
AS BARON ASSET FUND)
             
_/s/ Patrick M. Patalino_________
 
Name:  Patrick M. Patalino
 
Title:     General Counsel










